Citation Nr: 0218182	
Decision Date: 12/16/02    Archive Date: 12/24/02

DOCKET NO.  98-08 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for residuals of 
bilateral burst eardrums, other than bilateral hearing 
loss and tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel

INTRODUCTION

The veteran served on active duty from June 1961 to June 
1965.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 1997 rating 
decision of the Department of Veterans Affairs (VA) 
Regional Office in Muskogee, Oklahoma (RO).  In a decision 
dated in October 2000, the Board granted entitlement to 
service connection for bilateral hearing loss, and denied 
entitlement to service connection for residuals of 
bilateral burst eardrums and bilateral tinnitus.  The 
veteran appealed this decision to the United States Court 
of Appeals for Veterans Claims (Court) and by an Order 
dated in March 2001, the Court vacated and remanded the 
Board's decision as to these issues due to the enactment 
of the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

A rating decision dated in June 2002, granted the issue of 
entitlement to service connection for tinnitus.  As this 
represents a full grant of benefits appealed, this issue 
is no longer in appellate status.  

On appeal the representative raised the issue of 
entitlement to separate compensable ratings for tinnitus 
of each ear.  As this issue is neither currently developed 
nor certified for appellate review, it is referred to the 
RO for appropriate action.


FINDING OF FACT

There are currently no residuals of bilateral burst 
eardrums, which have not been previously service-
connected.



CONCLUSION OF LAW

Residuals of bilateral burst eardrums, other than 
bilateral hearing loss and tinnitus, were not incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107 (West Supp. 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.326 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

As noted above, the Veterans Claims Assistance Act of 2000 
was signed into law in November 2000.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2002).  Following the RO's decision in the veteran's 
claim, VA issued regulations implementing the Veterans 
Claims Assistance Act.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326.  These statutory and regulatory changes 
are liberalizing and are applicable to this appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  

The veteran has been provided with VA examinations in 
connection with the issue on appeal.  The record reflects 
that the veteran has been informed of the requirements for 
establishing service connection, and he has submitted 
pertinent evidence in support of this claim.  

The Board finds that the statement of the case provided 
the veteran with adequate notice of what the law requires 
to award entitlement to service connection for residuals 
of bilateral burst eardrums.  The veteran further was 
provided adequate notice that VA would help him secure 
evidence in support of this claim if he identified that 
evidence.  Additionally, he was provided notice of, and he 
reported for, VA examinations.  The statement and 
supplemental statement of the case also provided notice to 
the veteran of what the evidence of record, to include the 
VA examinations, revealed.  Additionally, they provided 
notice of what the remaining evidence showed, including 
any evidence identified by the veteran.  

Finally, these documents provided notice why the RO 
concluded that this evidence was insufficient to award 
service connection, as well as notice that the veteran 
could still submit supporting evidence.  Thus, the veteran 
has been provided notice of what VA was doing to develop 
the claim, notice of what he could do to help his claim, 
and notice of how his claim was still deficient.  Because 
no additional evidence has been identified by the veteran 
as being available but absent from the record, the Board 
finds that any failure on the part of VA to further notify 
him what evidence would be secured by VA and what evidence 
he should secure is harmless.  Cf. Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The law provides that service connection may be 
established for a disability incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303.  In addition, service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The veteran has maintained, in testimony given at hearings 
on this matter and in written statements, that his 
eardrums were injured in approximately January 1962 or 
January 1963, when he entered and remained in the cockpit 
of an airplane while it was being pressurized.  He has 
stated that just before this incident, he had been treated 
for "strep" throat and was thus more vulnerable to the 
effects of the pressurization process.  He stated that 
immediately after leaving the pressurized airplane he lost 
consciousness and experienced a loss of coordination for 
about two weeks afterward.

The service medical records show treatment for 
streptococcic sore throat in early January 1962.  However, 
ruptured eardrums, loss of consciousness, or coordination 
problems, were not shown at any time while in service.  
The veteran has stated that he avoided seeking medical 
treatment for these disorders while in service.

In June 1964, the service medical records show that the 
veteran complained of stabbing ear aches.  The physical 
examination revealed a three plus retraction, but there 
was no evidence of exudate or redness.  The impression was 
questionable aerootitis.  Aerootitis, also known as 
barotitis, is a morbid condition of the ear produced by 
differing atmospheric pressures.  DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 37, 156 (26th ed. 1985).  At the 
veteran's service separation examination in May 1965, a 
neurological study was negative for any history of a loss 
of consciousness, and/or coordination difficulties.  
Clinical evaluation revealed normal ears and drums, 
without evidence of perforation.

Service personnel records reveal that at the time of the 
alleged injury, the veteran had a military occupation 
specialty of jet engineer mechanic.  He held this military 
occupational specialty from January 1962 until February 
1963, immediately after a period of aircraft mechanics and 
maintenance training that took place after his basic 
training.  In February 1963, the veteran was assigned a 
military occupation specialty as a B-47 engineer mechanic.  
The veteran asserts that this military occupation 
specialty entailed working in the shop, away from the 
airfield.  The veteran maintains that this change in 
military occupation specialty was significant because it 
corroborates his claim that he was removed from the flight 
line after injuring his eardrums.  

Subsequent to service discharge in June 1983, the veteran 
reported a one month history of aural fullness on the 
right with decreased hearing acuity.  Physical examination 
revealed impacted cerumen.  

The veteran was seen at a VA outpatient clinic in October 
1988, and reported a history of perforated eardrums in 
1963, which were "service connected."  The diagnosis was 
status post perforated eardrums.  In November 1994, 
cerumen impaction problems in both ears were found, with a 
one month history of tinnitus.  The physical examination 
resulted in a diagnosis of tinnitus, secondary to cerumen 
impaction.  

A VA examination in October 1999, revealed intact tympanic 
membranes, without evidence of scarring.  The diagnoses 
were normal ears, with normal middle ear function; 
bilateral high frequency sensorineural hearing loss; and 
intermittent tinnitus.  

In February 2000, C. Vest, M.D., a board certified 
otolaryngologist, noted the veteran's history of rupturing 
his ear drums while in an airplane in 1963, as well as a 
history of marked noise exposure at his place of 
employment and while in the military.  The physical 
examination revealed bilateral symmetrical high frequency 
sensorineural hearing loss.  Dr. Vest opined that this was 
probably related to prior noise exposure and barotrauma.  
The veteran acknowledged that his ear drums had healed.  

In April 2000, Mary Ann Gilliam, M.D., reported noting 
that the magnitude of the veteran's exposure to acoustic 
trauma was considerable.  It was stated that the veteran 
had been exposed to barotrauma.

A VA impedance audiometric study conducted in December 
2000, found normal type A tympanograms, indicating normal 
middle ear function, bilaterally.  A VA examination 
conducted in May 2002, found the pinna were normal, and 
the canals were clear.  Both eardrums were intact, and the 
mastoids were clean without scars or infection.  Air 
conduction was greater than bone conduction, bilaterally.  
The diagnoses included "no residual ear disease or hearing 
loss secondary to perforated ear drums."

The Board finds that service connection for residuals of 
bilateral burst eardrums is not warranted.  This finding 
is based on the aforementioned medical evidence, to 
include the service medical records and post service 
medical records, specifically, the VA examination 
conducted in May 2002, which stated there was no residual 
ear disease as a result of perforated eardrums.  The Board 
may not speculate or substitute its "own unsubstantiated 
medical conclusions," but must rely on the medical opinion 
evidence which is of record.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  

Accordingly, the claim of entitlement to service 
connection for bilateral burst eardrums must be denied.

In reaching this decision, the Board considered the 
doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for residuals of bilateral burst 
eardrums is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

